          Case 3:17-cv-01627-JWD-SDJ              Document 27        03/31/21 Page 1 of 2


                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

SHIRLEY DIANE TRAYLOR                                                    CIVIL ACTION


VERSUS                                                                   NO. 17-1627-JWD-SDJ


ALLSTATE INSURANCE COMPANY


                                       RULING AND ORDER

         This Ruling and Order is issued sua sponte. This matter is before the court on Plaintiff’s

Complaint (R. Doc. 1) against Allstate Insurance Company, filed on November 7, 2017. A review

of the record indicates that Plaintiff’s counsel filed a motion to withdraw from the case on

December 28, 2020 (R. Doc. 21), which motion was granted that same day (R. Doc. 22). The

Court also set a Telephone Conference for January 19, 2021, for which Plaintiff then failed to

show (R. Docs. 23). A second Telephone Conference was then scheduled for February 18, 2021,

for which Plaintiff again failed to show (R. Doc. 24). As a result, on February 18, 2021, the Court

entered an Order to Show Cause (R. Doc. 25) instructing Plaintiff to show cause “why sanctions

should not be imposed or a recommendation of dismissal be issued for her failure to participate in

a telephone status conference as ordered.”1 Plaintiff also was advised that failure to do so may

result in a recommendation of dismissal of her Complaint.2 The deadline for Plaintiff to respond,

in writing, was March 11, 2021.3 No action has been taken by Plaintiff.

         As of the current date, Plaintiff has failed to take any steps to prosecute this case. Plaintiff

also has disregarded the Court’s Order to Show Cause.




1
  R. Doc. 25.
2
  Id.
3
  Id.
      Case 3:17-cv-01627-JWD-SDJ         Document 27        03/31/21 Page 2 of 2


     For the foregoing reasons, IT IS ORDERED that Plaintiff’s claims against defendant

Allstate Insurance Company be DISMISSED WITHOUT PREJUDICE.

     Signed in Baton Rouge, Louisiana, on March 31, 2021.



                                                 S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
